DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutcher-Shepard et al. (US 20210216902 A1, hereafter Sutcher-Shepard).

	Regarding claim 1, Sutcher-Shepard teaches a method for training and utilizing a model to minimize expected loss under noise (ELUN) while maintaining differential privacy, the method comprising: 
	adding noise to weights of a machine learning model as random samples drawn from a noise distribution, the noise being added in accordance with a privacy budget ([0035]-[0038], where noise component 124 is added to machine learning model component 122 in accordance with a privacy budget); 
	minimizing the ELUN by using a loss function that anticipates noise added to the weights of the machine learning model, to find a point in the parameter space for which loss is robust to the noise in the weights ([0049]-[0050], where a loss function is used such that a point is selected based on hyperparameters with a privacy budget); 
	iterating the addition of noise and the minimization of the ELUN until the weights converge and optimization constraints are satisfied ([0049]-[0050], [0053], where there are a plurality of training iterations to satisfy constraints); and 
	utilizing the model on arbitrary inputs while protecting the privacy of training data used to train the model ([0035], where the model is trained using a plurality of inputs without storing or sharing the data centrally).

	Regarding claim 2, Sutcher-Shepard teaches the method of claim 1, wherein the noise includes Laplacian noise ([0029], where the noise added via differential privacy is Laplacian).

	Regarding claim 3, Sutcher-Shepard teaches the method of claim 1, wherein the noise includes Gaussian noise ([0029], where the noise added via differential privacy is Gaussian).

	Regarding claim 4, Sutcher-Shepard teaches the method of claim 1, wherein the noise is approximated via random samples drawn from the Laplace distribution ([0029], where the noise added via differential privacy is Laplacian).

	Regarding claim 5, Sutcher-Shepard teaches the method of claim 1, wherein the machine learning model is a linear machine learning model ([0037], where the support vector machine is a linear model).

	Regarding claim 6, Sutcher-Shepard teaches the method of claim 1, wherein the machine learning model includes one or more of a Support Vector Machine, a Convolutional Neural Network (CNN), or a Deep Neural Network (DNN) ([0037], where the neural network model can be any of a support vector machine or deep convolutional network). 

	Regarding claim 7, Sutcher-Shepard teaches the method of claim 1, wherein minimizing the ELUN includes optimization according to gradient descent ([0027], where the loss function is a stochastic gradient descent loss function).

	Regarding claim 8, Sutcher-Shepard teaches the method of claim 1, wherein the ELUN is denoted by ~L and given by: 
    PNG
    media_image1.png
    39
    323
    media_image1.png
    Greyscale
 where L is a loss function defined over model parameters, 0, and labeled points, (x, y); and P, is a noise distribution over possible model parameters, centered at c ([0043], where for a given point equation 13 models the gradient of the loss function with respect to model weights and parameters).

	Regarding claim 9, Sutcher-Shepard teaches a system for training and utilizing a model to minimize expected loss under noise (ELUN) while maintaining differential privacy, the system comprising: 
	a memory (116) storing a machine learning model (Fig. 1, [0031], [0049], where the memory 116 stores a loss function 126); and 
	a computing device (120) (Fig. 1, [0031]), programmed to 
	add noise to weights of the machine learning model as random samples drawn from a noise distribution, the noise being added in accordance with a privacy budget ([0035]-[0038], where noise component 124 is added to machine learning model component 122 in accordance with a privacy budget); 
	minimize the ELUN by using a loss function that anticipates noise added to the weights of the machine learning model, to find a point in the parameter space for which loss is robust to the noise in the weights ([0049]-[0050], where a loss function is used such that a point is selected based on hyperparameters with a privacy budget); 
	iterate the addition of noise and the minimization of the ELUN until the weights converge and optimization constraints are satisfied ([0049]-[0050], [0053], where there are a plurality of training iterations to satisfy constraints); and 
	utilize the model on arbitrary inputs while protecting the privacy of training data used to train the model ([0035], where the model is trained using a plurality of inputs without storing or sharing the data centrally).

	Regarding claim 10, Sutcher-Shepard teaches the system of claim 9, wherein the noise includes one or more of Laplacian noise or Gaussian noise ([0029], where the noise added via differential privacy is Laplacian or Gaussian).

	Regarding claim 11, Sutcher-Shepard teaches the system of claim 9, wherein the noise is approximated via random samples drawn from the Laplace distribution ([0029], where the noise added via differential privacy is Gaussian).

	Regarding claim 12, Sutcher-Shepard teaches the system of claim 9, wherein the machine learning model includes one or more of a linear machine learning model, a Support Vector Machine, a Convolutional Neural Network (CNN), or a Deep Neural Network (DNN) ([0037], where the neural network model can be any of a support vector machine or deep convolutional network).

	Regarding claim 13, Sutcher-Shepard teaches the system of claim 9, wherein minimizing the ELUN includes optimization according to gradient descent ([0027], where the loss function is a stochastic gradient descent loss function).

	Regarding claim 14, Sutcher-Shepard teaches the system of claim 9, wherein the ELUN is denoted by ~L and given by: 
    PNG
    media_image1.png
    39
    323
    media_image1.png
    Greyscale
 where L is a loss function defined over model parameters, 0, and labeled points, (x, y); and P, is a noise distribution over possible model parameters, centered at c ([0043], where for a given point equation 13 models the gradient of the loss function with respect to model weights and parameters).

	Regarding claim 15, Sutcher-Shepard teaches a non-transitory computer readable medium comprising instructions for training and utilizing a model to minimize expected loss under noise (ELUN) while maintaining differential privacy that, when executed by a processor, cause the processor to perform operations including to: 
	add noise to weights of a machine learning model as random samples drawn from a noise distribution, the noise being added in accordance with a privacy budget ([0035]-[0038], where noise component 124 is added to machine learning model component 122 in accordance with a privacy budget); 
	minimize the ELUN by using a loss function that anticipates noise added to the weights of the machine learning model, to find a point in the parameter space for which loss is robust to the noise in the weights ([0049]-[0050], where a loss function is used such that a point is selected based on hyperparameters with a privacy budget); 
	iterate the addition of noise and the minimization of the ELUN until the weights converge and optimization constraints are satisfied ([0049]-[0050], [0053], where there are a plurality of training iterations to satisfy constraints); and 
	utilize the model on arbitrary inputs while protecting the privacy of training data used to train the model ([0035], where the model is trained using a plurality of inputs without storing or sharing the data centrally).

	Regarding claim 16, Sutcher-Shepard teaches the medium of claim 15, wherein the noise includes one or more of Laplacian noise or Gaussian noise ([0029], where the noise added via differential privacy is Laplacian or Gaussian).

	Regarding claim 17, Sutcher-Shepard teaches the medium of claim 15, wherein the noise is approximated via random samples drawn from the Laplace distribution ([0029], where the noise added via differential privacy is Laplacian).

	Regarding claim 18, Sutcher-Shepard teaches the medium of claim 15, wherein the machine learning model is a linear machine learning model ([0037], where the support vector machine is a linear model).

	Regarding claim 19, Sutcher-Shepard teaches the medium of claim 15, wherein minimizing the ELUN includes optimization according to gradient descent ([0027], where the loss function is a stochastic gradient descent loss function).

	Regarding claim 20, Sutcher-Shepard teaches the medium of claim 15, wherein the ELUN is denoted by ~L and given by: 
    PNG
    media_image1.png
    39
    323
    media_image1.png
    Greyscale
 where L is a loss function defined over model parameters, 0, and labeled points, (x, y); and P, is a noise distribution over possible model parameters, centered at c ([0043], where for a given point equation 13 models the gradient of the loss function with respect to model weights and parameters).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692